Citation Nr: 0009699	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-12 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for alopecia areata, 
claimed as loss of facial hair.  

2. Entitlement to service connection for a neck disability.  

3. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides within the 
jurisdiction of the RO in Montgomery, Alabama.  

The case was remanded by the Board in March 1998.  Following 
the remand by the Board, the RO established service 
connection for a left shoulder disorder, one of the issues 
previously before the Board.  This represents a complete 
grant of the benefit sought.  The issue of an increased 
rating for a low back disorder will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. Alopecia areata is of service origin.

2. An etiologic nexus between currently demonstrated cervical 
spine disorder and service has been demonstrated. 


CONCLUSIONS OF LAW

1. Alopecia areata was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2. A cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

I. Alopecia Areata

The veteran claims service connection for loss of facial 
hair.  He states that this is the result of a facial 
laceration that he sustained during service.  

A review of the service medical records fails to show any 
complaints or manifestations of this disability.  In May 1993 
the veteran submitted a claim for service connection for loss 
of facial hear which occurred in Iraq.  

A VA compensation examination was conducted in July 1993.  At 
that time the veteran reported that he cut the left side of 
his face in Iraq.  The examination showed loss of beard on 
the left side of the face and neck.  It measured 
approximately 2 inches by 3 inches.  The diagnosis was 
alopecia of the left side of the face at the jaw/neck line.  

A VA examination was conducted in June 1998.  At that time 
the veteran stated that he first experienced the hair loss in 
1991 over the left beard region.  The hair regrew.  The 
central neck area became involved in 1994.  This area regrew.  
Most recently he had hair loss over the right side of his 
neck in 1996 which persisted.  He attributed this to DDT 
exposure in Iraq.  The examination showed scattered areas of 
nonscarring hair loss of the right beard area and neck area.  
The diagnosis was alopecia areata.  The examiner stated that 
the veteran's history was consistent with this disorder.  The 
course of the disease was unpredictable with varying from 
spontaneous resolution to complete loss of all body hair.  
The examiner stated that the veteran did not demonstrate any 
other dermatological disease that could be associated with 
hair loss.

In a June 1999 medical opinion, a VA physician rendered an 
opinion that, after review of the veteran's medical history 
and the results of the June 1998 examination report, it was 
unlikely that the veteran's alopecia was secondary to a 
claimed laceration of the face.  He explained that the area 
of hair loss on the veteran's face was not associated with 
scarring and that the history given by the veteran was 
consistent with alopecia areata.  This was an autoimmune 
disease that is characterized by a well circumscribed patch 
of nonscarring alopecia.  Alopecia areata was not known to be 
triggered by trauma.  

To summarize, the Board finds the veteran's statements 
describing the symptoms of his hair loss both competent and 
credible.  However, a lay person not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The service medical records do not reflect any complaint or 
finding relative to the hair loss.  However, the veteran filed 
a claim for service connection for hair loss in May 1993, 
approximately two months after service.  Alopecia areata was 
confirmed by a VA examination in July 1993, approximately four 
months after service.  At that time the veteran placed the 
onset of the hair loss on the left side of the face in 1991.  
During the June 1998 examination he gave a history, beginning 
in 19991, of episodes of hair loss involving various parts of 
his face and neck.  The examiner indicated that this history 
was consistent with alopecia areata.

After reviewing the veteran's statements in conjunction with 
the postservice clinical findings, the Board finds that the 
evidence is in equipoise as to whether the alopecia areata 
originated during service.  As such, the benefit of the doubt 
is in favor of the veteran.  Accordingly, service connection 
for alopecia areata is warranted.

II.  Cervical Spine

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

A review of the service medical records shows that the veteran 
had complaints of neck pain while on active duty in 1984, 1985 
and 1986.  On examination for separation from service, the 
clinical evaluation of the spine was normal.  

An examination was conducted by VA in June 1998.  At that 
time, the veteran complained of stiffness in his neck with 
frequent "popping" sounds.  X-ray studies were normal.  The 
diagnosis was probable cervical spondylosis, with history of 
cervical nerve impingement, but no objective evidence of 
cervical radiculopathy at the present time.  In conjunction 
with the Board's Remand, a specialist reviewed the veteran's 
records in June and October 1999.  He rendered an opinion on 
both occasions that it was at least as likely as not that any 
disability involving the cervical spine was related to the in-
service complaints that the veteran had while he was on active 
duty.  In October 1999, he explained that this opinion was 
based upon the findings noted on examinations dated in 
September 1995 and June 1998.  

To summarize, although the VA examiner's reports in June and 
October 1999 do not include a specific diagnosis of the 
cervical spine, the examiner did indicate that the veteran 
did have a disability of the cervical spine.  After reviewing 
the inservice findings in conjunction with the postservice 
medical records, to include the June and October 1999, it is 
the Board's judgment that the cervical spine disability is of 
service origin. 


ORDER

The claims for service connection for alopecia areata and a 
cervical spine disorder are granted.  


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to his well-grounded claim (i.e., a claim which is 
not inherently implausible).  38 U.S.C.A. § 5107(a)(West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1993).  This duty 
includes ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

In conjunction with the Board Remand, a VA examination by a 
neurologist in June 19998.  Consistent with the Remand, 
following the examination, the examiner stated that the 
veteran was to undergo a separate orthopedic evaluation in 
the upcoming week.  The RO requested this examination report 
from the VA medical facility.  However, the report of this 
examination, if in fact conducted, is not on file. 

Accordingly, the case is remanded for the following.  

1.  The RO should request all current 
records pertaining to treatment for the 
low back disorder from the VA facility in 
Birmingham, Alabama.

2.  The RO is requested to obtain the 
report of the orthopedic examination 
scheduled apparently in June 1998.  If 
the report cannot be located, then 
pursuant to the VA neurologist's 
recommendations the veteran should be 
scheduled for a VA examination by an 
orthopedist to determine the current 
severity of his service-connected low 
back disorder.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner for review.  
All tests deemed appropriate should be 
conduced. 

It is requested that the orthopedist 
conduct range of motion testing of 
lumbosacral spine. The orthopedist should 
also be asked to note the normal ranges 
of motion of the lumbosacral spine.  
Additionally, the orthopedist should be 
requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995).  The specialist 
should provide complete rationale for all 
conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO, to include consideration of 38 C.F.R. §§ 4.40, 4.45. 
4.59 (1999).  Should the decision remain adverse to the 
veteran, the veteran and his representative should be 
furnished with a supplemental statement of the case and be 
given a reasonable opportunity in which to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

